DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	According to paper filed January 3rd 2022, claim 1 is pending for examination with a June 24th 2014 priority date under 35 USC §120, 35 USC §371, and USC §119(e).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. §103 as being unpatentable over Jin et al. (US 2012/0158713), hereinafter Jin, and further in view of Itakura (US 2012/0066235), hereinafter Itakura.

Claim 1
“detecting, using a hardware processor of a media presentation device, presence of a plurality of user devices on a communications network, wherein the plurality of user devices includes a first user device and a second device” Jin [0019] teaches profiles server 250 that stores and updates for accounted accounts associated with user devices 210;

“selecting images for a slideshow of images from a plurality of images by accessing images associated with a first user account of the first user device and images associated with a second user account of the second user device” Itakura [0032] teaches user selects recommended content candidates and views/listens to the content candidates;

“presenting the slideshow of images” Itakura [0042] teaches still images and moving images that can be switched over at predetermined time intervals similar to a slideshow;

“detecting that the second user device has disassociated from the communications network; and in response to detecting that the second user device has disassociated from the communications network, inhibiting user of the images associated with the second user account from being selected in the slideshow images” Jin [0019] teaches second device disassociated with the network when the second device is not connected to the network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088. The examiner can normally be reached Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175